Citation Nr: 1107776	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for right 
shoulder capsulitis including right upper extremity complex 
regional pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from September 1987 
to July 1990.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which implemented an August 2006 Board decision that 
awarded service connection for right shoulder capsulitis.

The Board notes that the RO initially awarded service connection 
for symptomatic right axillary lymphangitis status post excision 
of fibrous tissue from the right axilla in a February 1991 rating 
decision.  A July 2005 rating decision awarded service connection 
for right upper extremity complex regional pain syndrome as 
secondary to his service connected lymphangitis and assigned an 
initial 30 percent rating effective January 8, 2001.  The Veteran 
did not appeal that decision.  However, the decision explained 
that the Veteran's claims for service connection for rheumatoid 
arthritis and right shoulder impingement remained on appeal.  

The Board denied the claim for service connection for rheumatoid 
arthritis in an October 2005 decision, but remanded the claim for 
right shoulder impingement.  After receiving an expert medical 
opinion, the Board, in an August 2006 decision, awarded service 
connection for a right shoulder disability manifested by 
capsulitis, secondary to service-connected axillary lymphangitis 
with chronic venous insufficiency of the right upper extremity.  
A November 2006 RO decision awarded service connection for 
"right shoulder capsulitis proximately due to or the result of 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity (currently evaluated 
30 percent disabling as a right upper extremity complex regional 
pain syndrome)" and recharacterized the condition as "right 
shoulder capsulitis including right upper extremity complex 
regional pain syndrome."  The decision explained that because 
the rating criteria for right shoulder capsulitis are the same as 
those for complex regional pain syndrome (see the July 2005 
rating decision), the 30 percent rating was continued based on 
limitation of arm motion midway between the side and shoulder 
level.  The Veteran disagreed with the evaluation.  Accordingly, 
the issue on appeal is whether an evaluation in excess of 30 
percent is warranted for right shoulder capsulitis including 
right upper extremity complex regional pain syndrome.

In February 2008 the Veteran withdrew his request for a hearing 
before RO personnel.

In correspondence received in January 2007, the Veteran stated 
that he could not work due to his service-connected right 
shoulder disabilities.  The issue of entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disabilities (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The Veteran's representative contends in a January 2011 informal 
hearing presentation that the February 2008 VA joints examination 
report is inadequate for rating the Veteran's right shoulder 
capsulitis disability because it did not include findings 
relating to other potentially relevant Diagnostic Codes that 
might result in a higher disability rating, including findings 
regarding ankylosis and any fibrous union of the humerus.  In 
light of the above, the Board finds the Veteran should be 
afforded an additional VA joints examination to determine the 
current nature and severity of his right shoulder capsulitis and 
complex regional pain syndrome disability.

In addition, the Board notes that in a November 2006 VA joints 
examination report the examiner referred to a right shoulder x-
ray study performed on August 21, 2006.  The Board has not 
located that report in the claims file.  Also, in a July 2007 VA 
administrative note, the Veteran requested a letter stating that 
he was stable enough to attend VA vocational rehabilitation 
training.  The AMC/RO should obtain and associate with the claims 
file the August 2006 x-ray report, any VA vocational 
rehabilitation records, and relevant ongoing medical records.  
See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA treatment 
records from the VA Medical Center in 
Columbia, South Carolina dating since May 
2008, the VA right shoulder x-ray report 
dated August 21, 2006, and any VA vocational 
rehabilitation records.

2.  After the above has been completed to the 
extent possible, the Veteran should be 
scheduled for a VA joints examination to 
assess the current nature of his right 
shoulder capsulitis including right upper 
extremity complex regional pain syndrome 
disability.  All indicated tests and studies 
are to be performed.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
Among other findings required by the VA 
joints examination report for shoulder 
disabilities, the examiner's report must 
address any ankylosis of the scapulohumeral 
articulation; limitation of motion of the 
right arm; and any fibrous union, nonunion, 
or loss of head of the right humerus. 

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



